Citation Nr: 0727777	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury.

2.  Entitlement to a compensable rating for the residuals of 
sebaceous cysts removal from the left and right sides of the 
neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to August 1983 and from March 1984 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran is presently rated for the 
residuals of sebaceous cysts removed during active service.  
His correspondence and recent submission of medical evidence, 
however, may be construed as raising a claim for entitlement 
to service connection for a recurrent, chronic skin disease.  
This matter is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Residuals of a left knee injury are presently manifested 
by leg motion from 0 to 110 degrees with evidence of an 
additional mild limitation of flexion as a result of pain and 
dysfunction; there is no probative evidence of flexion 
limited to 45 degrees including as a result of pain and 
dysfunction.

3.  Residuals of sebaceous cysts removal from the left and 
right sides of the neck are presently manifested by 
superficial scars that are not disfiguring or painful.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2006).

2.  The criteria for a compensable rating for the residuals 
of sebaceous cysts removal from the left and right sides of 
the neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Because of the decisions in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court has held, however, that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Left Knee Disorder

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2006).


 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

It is noted, however, that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under Code 5257, the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those Codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

In this case, service medical records show the veteran 
underwent incision and drainage for an infected knee joint in 
1980.  A January 1985 separation examination revealed a 
normal clinical evaluation of the lower extremities.  VA 
examination of the left knee in May 1986 revealed 
degenerative changes and crepitus.  The diagnoses included 
residuals of injury and medial meniscectomy of the left knee 
with degenerative osteoarthritis.  Records dated in October 
1990 show the veteran complained of intermittent knee pain 
and swelling.  Range of motion studies were from 0 to 
130 degrees.  

On VA examination in September 2004 the veteran complained of 
intermittent pain since service.  He reported he used over-
the-counter pain relief medication occasionally and that he 
had a knee brace he used with some relief of symptoms.  He 
stated he experienced pain, stiffness, grinding, and 
swelling, but denied any heat, redness, instability, or 
locking.  He reported his symptoms were aggravated by 
repetitive use, prolonged standing, and cold weather.  He 
stated his activities were limited and that he could not 
perform any type of strenuous activities.  The examiner noted 
there was evidence of some medial joint line tenderness and a 
genu varum deformity.  There was no evidence of effusion or 
ligamentous instability.  Range of motion was painless from 0 
to 110 degrees.  There was some joint line and some 
patellofemoral crepitus.  The diagnosis was left knee 
gonarthrosis.  The examiner noted that the knee was not 
limited by pain, fatigue, weakness, or lack of endurance upon 
present examination, but that it was estimated that following 
repetitive use there would be an additional mild, less than 
five percent, reduction in motion.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a left knee injury 
are presently manifested by leg motion from 0 to 110 degrees 
with evidence of an additional mild limitation of flexion as 
a result of pain and dysfunction.  There is no probative 
evidence of flexion limited to 45 degrees or extension 
limited to 5 degrees including as a result of pain and 
dysfunction.  Nor is there any evidence of lateral 
instability or recurrent subluxation.  The September 2004 
examination is shown to have been thorough and complete and 
the findings are consistent with the other medical evidence 
of record.  Therefore, entitlement to a rating in excess of 
10 percent for the residuals of a left knee injury must be 
denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board finds the overall evidence 
of record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Residuals of Sebaceous Cysts Removal

7800
Disfigurement of the head, face, or neck:
Rating

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.




80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or 
five characteristics of disfigurement




50

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of disfigurement




30

With one characteristic of disfigurement
10

Note (1): The 8 characteristics of 
disfigurement, for purposes of evaluation under 
Sec. 4.118, are:  Scar 5 or more inches (13 or 
more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface 
contour of scar elevated or depressed on 
palpation.  Scar adherent to underlying tissue.  
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin 
texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).  Underlying soft tissue 
missing in an area exceeding six square inches 
(39 sq. cm.).  Skin indurated and inflexible in 
an area exceeding six square inches (39 sq. 
cm.).  


Note (2): Rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss 
of the eye under DC 6061 (anatomical loss of 
both eyes) or DC 6063 (anatomical loss of one 
eye), as appropriate.


Note (3): Take into consideration unretouched 
color photographs when evaluating under these 
criteria.

38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

In this case, service medical records show the veteran 
underwent minor surgery for excision of a sebaceous cyst near 
the left anterior ear in September 1984.  VA examination in 
May 1986 noted the veteran had two cyst removed from the neck 
with barely visible scars.  There was another small sebaceous 
cyst behind the left auricular.  The skin was normal.  The 
diagnoses included residuals of removed sebaceous cyst from 
the skin of the neck.  

VA examination in July 1999 revealed a basically benign skin 
examination except for a healing incision around the left 
ear.  It was noted the veteran had undergone surgery to the 
left periauricular in approximately 1982 and again only three 
weeks before the examination.  The examiner noted a basically 
benign skin examination except for a healing incision around 
the left ear.

On VA examination in September 2004 the veteran reported that 
he had no current symptoms as to his neck scars other than 
some itching and cyst recurrence.  Examination revealed a 
superficial six centimeter scar just anterior to the left 
ear, a superficial eight centimeter curved incision scar 
behind the left ear that was several millimeters wide, and a 
superficial four centimeter C-shaped scar behind the right 
ear.  The scars were nontender, nonadherent to the underlying 
tissue, and stable.  There was no evidence of atrophic skin, 
keloid formation, elevation, depression, or inflammation.  
There was no gross distortion to the facial features, nose, 
eyes, or ears, no induration, and no limitation of motion.  
The diagnoses included multiple sebaceous cysts status post 
excision with residual scars.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of sebaceous cysts 
removal from the left and right sides of the neck are 
presently manifested by superficial scars that are not 
disfiguring or painful.  There is no evidence of a scar that 
is 13 or more centimeters in length, of a scar that is at 
least 0.6 centimeters wide at widest part, of a surface 
contour of a scar that is elevated or depressed on palpation, 
of a scar that is adherent to underlying tissue, of hypo-or 
hyper-pigmented skin in an area exceeding 39 square 
centimeters, of abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 39 square 
centimeters, of underlying soft tissue missing in an area 
exceeding square centimeters, or of indurated and inflexible 
skin in an area exceeding 39 square centimeters.  Therefore, 
a compensable rating for the residuals of sebaceous cysts 
removal from the left and right sides of the neck is not 
warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances related to this service-connected 
disorder.  The preponderance of the evidence is against the 
claim for an increased rating.




ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury is denied.

Entitlement to a compensable rating for the residuals of 
sebaceous cysts removal from the left and right sides of the 
neck is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


